Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Applicant’s amendments filed 02/01/2021 are acknowledged and entered.

Status of Claims
          Claims 15-30 are cancelled. 
          Claims 1-14 and 31-35 are currently pending and under consideration.

Information Disclosure Statement
	The information disclosure statement filed 02/03/2021 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action. 

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 02/01/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 102- maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 33-35 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Fu et al. (US 2015/0133319), cited in the IDS filed 03/22/2018.
Regarding claim 1, Fu et al. teach providing nucleic acid fragments; e.g. para. [0289] and the use of at least one primer thereby amplifying the fragments by PCR; e.g. para. [0023], [0031] and [0034]. Taught is at least one primer labeled with a fluorophore; or the products thereof; e.g. para. [0315], which is reasonably interpreted to mean quantitating amplification products. Taught is conducting a sequencing reaction to determine the sequence of at least one of the labeled products; e.g. para. [0314]. Taught is a sequencing reaction in a dilution; e.g. para. [0125]. Regarding the limitation “predetermined concentration”, one of ordinary skill in the art would understand that any dilution would necessarily be performed on the basis of a concentration that was an intended “predetermined concentration” and not a random dilution.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the instant case, Fu et al. teach determining the sequence of products of the labeled molecules, further teaching sequencing in a dilution; e.g. paragraphs [0124] and [0125]. 

Regarding claim 2, Fu et al. teach prior to detecting the signal produced by the amplified DNA fragments, removing primers that are not incorporated into the amplified DNA fragments in preparation for fluorescent sequencing (unincorporated oligonucleotide tags can be removed); e.g. para. [0092].
Regarding claim 3, Fu et al. teach at least one primer comprises a first primer type and a second primer type, teaching a schematic of labeling and detection of a target molecule; e.g. para. [0042] and Figure 1. Taught is that the first primer type (the kit further comprises a primer); e.g. para. [0023] has a single fluorophore attached (the detectable label is a fluorescein dye); e.g. para. [0202].
Regarding claim 4, Fu et al. teaches that a single fluorophore is attached to each DNA fragment (comprise fragments of a single label); e.g. para. [00141] and Figure 1.
Regarding claim 5, Fu et al. teach that the fluorescent reader is a Sensovation or AG fluorescent reader; e.g. para. [0030]. 
Regarding claim 6, Fu et al. teach the use of a correlation graph; e.g. para. [0444], indicating a relationship between the number of DNA fragments derived from a reference sample, teaching that the nucleic acid template controls can be of a known 
Regarding claim 7, Fu et al. teaches that many methods can be used to calculate the number of molecules in a sample such as a threshold intensity value can be established in order to classify the positive spots and the negative spots; e.g.  para. [0154] further teaching a correlation graph; e.g. para. [0444]. 
Regarding claims 33 and 34, Fu et al. teach obtaining a blood sample from a patient comprising a nucleic acid of interest; e.g. para. [0162] and a plasma sample from a patient, further teaching fragmenting the DNA molecules in the sample; e.g. para. [0291].
Regarding claim 35, Fu et al. teach an oligonucleotide tag comprising a barcode; e.g. para. [0181]. Further taught is that the nucleic acid molecule comprises an adapter; e.g. claim 131. 


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. as applied to claims 1-7 and 33-35 above, and further in view of Shuhao et al. (CN 105890722), cited in the IDS filed  3/22/2018. 
Regarding claim 8, Fu et al. does not teach taking a second measurement to determine a characteristic of the amplified DNA fragments. 
Regarding claim 9, Fu et al. does not teach the characteristic of determining the total mass of the DNA in a sample. 

It would have been prima facie obvious before the filing of the claimed invention to have modified the method of Fu et al., providing a second measurement of the amplified fragments as taught by Shuhao et al. in order to provide further information regarding the quantity of DNA in the sample.  There is a reasonable expectation of success in combining Fu et al. and Shuhao et al. because Fu et al. was already teaching quantitation of the DNA fragments and Shuhao et al. teach an additional method of quantitation, the determination of total molecular mass, therefore, the methods of Shuhao et al. are well-suited to the methods already taught by Fu et al.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. in view of Shuhao et al. as applied to claims 8 and 9 above, and further in view of Staroscik, “Calculator for determining the number of copies of a template”, cited in the IDS filed 3/22/2018.
Regarding claim 10, Fu et al. teach assessing the size of PCR products by running them on a gel; e.g. para. [0414].
Fu et al. and Shuhao et al. do not teach an average size of the amplified DNA fragment derived from the ratio between the number of fragments and mass of DNA. 
Regarding claim 10, Staroscik teaches the characteristic of the amplified DNA fragments comprises an average size of the amplified DNA fragments derived from the ratio between the number of fragments and mass of DNA; e.g. paragraph 3. 
prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the method of Fu et al. and Shuhao et al. to provide wherein the characteristic of the amplified DNA fragments comprises an average size of the DNA fragments using the method of Staroscik in order to determine average fragment size.  One of skill in the art would have been motivated to do so in order to use a simple formula in order to determine size of the amplified fragments.  Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. There is a reasonable expectation for success in combining Fu et al., Shuhao et al. and Staroscik because Fu et al. was already teaching determining the size of amplified fragments and the formula of Staroscik provides a means for calculating fragment size based on the molecular mass, using the method of Shuhao et al. 
  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. as applied to claims 1-7 and 33-35 above, and further in view of Amorese et al. (US 2013/0231253), cited in the IDS filed on 3/22/2018.
Regarding claim 11, Fu et al. teach DNA fragments comprise at least one adapter; e.g. para. [0008]. 
Fu et al. does not teach that the primers are complementary to the adapter.
          Regarding claim 11, Amorese et al. teach primers that are complimentary to an adapter in order to provide a universal primer binding site for amplification of the DNA fragments; e.g. para. [0009]. 
prima facie obvious to one of ordinary skill in the art to have modified the method of Fu et al., providing a universal priming site on an adapter in the interest of operational efficiency, providing a universal primer binding site for amplification of the DNA fragments. There is a reasonable expectation of success in combining Fu et al. with Amorese et al. because Fu et al. was already teaching an adapter and amplification of fragments and Amorese et al. taught a method for amplifying combining an adapter with a primer for amplification. Therefore, the method of Amorese et al. are well-suited to the interests of Fu et al. 

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amorese et al. (US 2013/0231253), cited in the IDS filed on 3/22/2018  in view of Fu et al. (US 2015/0133319), cited in the IDS filed 3/22/2018.
Regarding claim 12, Amorese et al. teach a nucleic acid library; e.g. para. [0011]. Taught is amplification of polynucleotides and that the amount of product formed is either linear amount or an exponential amount; e.g. para. [0068] without teaching a method of quantitating the amount of DNA. 
Amorese et al. do not teach DNA fragments each attached with only a predetermined number of fluorophores such that a number of the DNA fragments is calculated based on the fluorescent signal produced by the attached fluorophores.
Regarding claim 12, Fu et al. teach providing nucleic acid fragments; e.g. para. [0289] and the use of at least one primer thereby amplifying the fragments by PCR; e.g. para. [0023], [0031] and [0034]. Taught is at least one primer labeled with a fluorophore; e.g. para. [0202], [0206] and [0207], resulting in a predetermined number of 
Taught are components for detecting and/or quantifying the labeled-molecule, including a fluorometer; e.g. para. [0388]. 
Regarding claim 13, Amorese et al. teach the DNA fragments are PCR amplicons that are generated using two distinct primers; e.g. para. [0009]. Amorese does not teach that one primer is labeled with a fluorophore such that only a predetermined number of fluorophores are attached to the to each PCR fragment.
Fu et al. taught that one primer is labeled with a fluorophore; e.g. para. [00141] and Figure 1. Such that only a predetermined number of fluorophores are attached to each PCR amplicon fragment; e.g. [0436].

It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the library of Amorese et al. to provide DNA fragments each attached with only a predetermined number of fluorophores such that a number of the DNA fragments is calculated based on the fluorescent signal produced in order to provide a detectable label for quantitating the DNA in the library given that Amorese et al. were already teaching quantitation of amount of DNA; e.g. [0068].  In accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, method of making a nucleic acid library comprising a number of DNA fragments each attached with only a predetermined number of fluorophores, according to known methods, the method taught by Fu et al., to yield predictable results is obvious. 
Therefore the methods of Fu et al. are well-suited to the method of Amorese et al., who already concerned with DNA quantity in a nucleic acid library. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al.  as applied to claims 1-7 and 33-35 above, and further in view of Chen et al. (US 2016/153036).
Claim 31 depends from claim 1 with the further limitation that the fluorophore is 56-FAM. 
Fu et al. teaches a fluorophore; e.g. para. [0141]. 

Regarding claim 31, Chen et al. teach the use of 56-FAM on a primer in a PCR reaction; e.g. para. [0220]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Fu et al. with the use of 56-FAM as taught by Chen et al., because in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. There is a reasonable expectation of success of combining Fu et al. with Chen et al. because Fu et al. was already teach the use of a fluorophore in an amplification reaction, without teaching the use of the particular fluorophore, 56-FAM.  Both references are concerned with the use of a fluorophore in an amplification reaction of a nucleic acid. 

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5, last two paragraphs, that Fu et al. does not teach the claimed invention, emphasizing that the total number of fragments produced during the PCR amplification step can be calculated based on the detected fluorescent signal from these fluorophores. 
This argument is not found to be persuasive because Fu et al. teaches detectable labels are used with primers; e.g. labeled with the detectable label; e.g., Cy3 labeled primer, a fluorophore labeled primer. Taught is that the target specific primer is 

Applicant argues on page 7 of remarks that Fu et al. teaches fluorescent signal emitted from molecules hybridized to an array for a present/absent detection of individual input molecules and not of calculating the total number of DNA fragments in preparation for solid phase attachment because Fu et al. detects fluorescent signals from molecules already hybridized to an array, citing paragraphs [0005], [0060]-[0067] and [0437]-[0442]. Applicant further argues that Fu et al. does not teach amplicons as required by claim 1. 
This argument is not found to be persuasive because Fu et al. teaches amplification, detecting and quantifying DNA molecules; e.g. abstract, further teaching fragmenting DNA an labeling the fragments with tags; e.g. [0289]. Fu et al. teaches detectable labels are used with primers; e.g. labeled with the detectable label; e.g., Cy3 labeled primer, a fluorophore labeled primer. Taught is that the target specific primer is labeled with the detectable label (e.g., TYE 563-labeled target specific primer), and that detectable labels can be used with the nucleic acid template molecule. Fu et al. teach that detectable labels can be used to detect the labeled amplicons and that in some instances the detectable label is attached to the primer; e.g. paragraphs [0206] and [0207]. Fu et al. further teach determining the absolute quantity of a plurality of nucleic acid molecules. The system may comprise a) a plurality of oligonucleotide tags; and b) 
The Fu et al. reference paragraphs which Applicants cite were not used in the rejection of the claims. 
Arguments concerning para. [0005] of Fu et al. reference on page 7, paragraphs 2 to page 9, paragraph 1 of remarks are not found to be persuasive  because this paragraph was part of the “Background” section of the Fu et al. reference and not part of the “Summary of the Invention”, as Applicants argue in paragraphs 2 and 4, page 7.  While the Background of the Invention of the Fu et al. reference and other embodiments of the Fu et al. reference might be concerned with the yes/no detection of amplicons, this particular embodiment/teaching and other related paragraphs of the Fu et al. reference were not used in the rejection of the instant claims. 
Applicants argue on page 10, last paragraph, of remarks that Fu et al. has a different intended purpose than Applicant’s invention.  This argument is not found to be persuasive because Applicant is arguing a single embodiment of Fu et al. not used in the above rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/KARLA A DINES/Primary Examiner, Art Unit 1639